DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi, JP 2001296373 in view of Ito, JP2006220516.
Regarding claim 1, Yamaguchi discloses a display panel comprising: 
a planar decoration member (3, 11) comprising a shading part and a light transmission part formed within the shading part, the shading part and the light transmission part creating a fine pattern in plan view (Fig 3 see 11, Fig 2 see 3, also see [0014]), wherein a front surface of the decoration member is a non-adhesive area in which no adhesive is impregnated (Figure 2 shows no adhesive layers on the front surface of decoration member 3, and [0014] indicates the optional nature of the adhesive “may be used”.  Conversely, Fig 4 shows an alternate embodiment including a front side surface with adhesive fixing layer 12 on front and rear surfaces of decoration member 11).
Yamaguchi does not explicitly disclose a reflection member.
Ito discloses a planar reflection member (3) disposed on a back side of the decoration member (2) (the decoration member is therefore adhered to a front surface of the planar reflection member and with adhesive, see [0026]), the reflection member being configured to reflect light [0030]; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamaguchi to add a reflector member for the purpose of hiding the purple color of the solar cell in Yamaguchi by reflecting some but not all of the light incident on it as taught by Ito [0030].
Regarding claim 5, Yamaguchi and Ito disclose wherein a thickness of the adhesive is thinner than a thickness of the decoration member (Yamaguchi figure 2 fixing layer is much thinner than decoration member 3).
Regarding claim 6, Yamaguchi and Ito disclose the decoration member is disposed on the front surface of the reflection member such that at least a part of a back surface of the decoration member is in contact with the front surface of the reflection member (Ito figure 1).
Regarding claim 7, Yamaguchi and Ito disclose the shading part is formed of fibers or bundles of fibers (Yamaguchi [0007]).
Regarding claim 8, Yamaguchi and Ito disclose the decoration member is formed by irregularly arranging and laminating the fibers or the bundles of fibers (Yamaguchi teaches the decorative member is made of Japanese paper, [0013], [0014], [0016] which is interpreted to meet the claim language).
Regarding claim 9, Yamaguchi and Ito disclose the decoration member is made of Washi (Yamaguchi teaches the decorative member is made of Japanese paper, [0013], [0014], [0016] which is interpreted to meet the claim language).
Regarding claim 10, Yamaguchi and Ito disclose a plate-shaped transparent member (Yamaguchi, 4) which is transparent to light [0014], the transparent member being disposed on a viewer side relative to the decoration member such that a front surface of the decoration member being in contact with a back surface of the transparent member (Fig 2).
Regarding claim 11, Yamaguchi and Ito disclose the transparent member has an uneven pattern on the back surface of the transparent member (Ito, [0054]).
Regarding claim 12, Yamaguchi and Ito disclose the display panel is applied to a timepiece, the timepiece comprising a pointer shaft and a pointer connected to the pointer shaft, wherein the decoration member comprises a through-hole into which the pointer shaft is inserted (Fig 1).
Regarding claim 13, Yamaguchi and Ito disclose the reflection member has a light transmittance (Ito [0030]).
Regarding claim 14, Yamaguchi and Ito disclose the display panel is applied to a timepiece, the timepiece comprises a solar cell disposed on a back side of the reflection member (Ito [0030]).
Regarding claim 16, Yamaguchi and Ito disclose the front surface of the reflection member is formed with a colored layer having a light transmittance (Ito [0030]).
Regarding claim 17, Yamaguchi and Ito disclose the front surface of the reflection member has a function to reflect at least a part of the light reflected at the reflection member (Ito [0030]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi and Ito in view of Mashida, JP-S56162075.
Yamaguchi and Ito do not explicitly disclose the adhesive used is a hot-melt adhesive.
Mashida teaches a similar device which uses a hot-melt adhesive (abstract and line 68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hot-melt adhesive in the device of Yamaguchi and Ito as taught by Mashida because the selection of one adhesive among a plurality of known adhesives would have been in within the grasp of one skilled in the art and would have yielded predictable results.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive.  Applicant argues that Yamaguchi and Ito do not disclose a front surface of the decoration member is a non-adhesive area in which no adhesive is impregnated.  Applicant points to paragraph [0014] of Yamaguchi and argues that because protective layer 4 is on a front surface of decorative member 3 there is no area which is free of adhesive due to layer 4 being adhered to decorative member 3.  Examiner respectfully disagrees.  There are two embodiments taught by Yamaguchi paragraph [0014] as pointed out above and as illustrated in figures 2 and 4.  Yamaguchi states “[a]s another protective layer, a method of adhesively fixing a resin film may be used (emphasis added)”. The first embodiment is represented in figure 2 where there is no adhesive impregnated on a front surface of the decorative member 3.  This is the teaching relied upon above.  This is indicated by the optional language used in paragraph [0014] and further by the lack of the fixing layer 2 depicted on a front side surface of decorative member 3 in figure 2.  This in contrast to the second embodiment of Yamaguchi in which adhesive is used on a front surface of the decorative member 3.  This being indicated by fixing layer 12 being shown on both front and rear surfaces of decorative member 3 in figure 4.  Therefore, it can be concluded that Yamaguchi discloses a decoration member 3 which is free of adhesive on a front side surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844                                                                                                                                                                                             


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833